DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2, 6, 7, 10 and 12-17 are pending in the instant invention.  According to the Amendments to the Claims, filed June 3, 2022, claims 2 and 6 were amended and claims 3-5, 8, 9 and 11 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/064649, filed December 10, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/597,962, filed December 13, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on February 15, 2022, is acknowledged: a) Group II - claims 2, 6 and 15; and b) substituted imidazo[1,2-c]quinazoline of Formula I - p. 41, Table 1, Example 18.
	Similarly, the inventor or joint inventor should note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted imidazo
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[1,2-c]quinazolines of the Formula I, where R1 = -OC(R1a)3; and Z’ is shown to the left above, wherein, at C-2 and C-4, R2a = -halo, respectively, which encompass the elected species, were found to be free of the prior art.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Accordingly, the inventor or joint inventor should note that the examiner expanded scope of the instant Markush claim to further encompass substituted imidazo[1,2-c]-quinazolines of the Formula I, where Z’ is shown to the right; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on October 15, 2021.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Consequently, the inventor or joint inventor should note that in the Non-Final Rejection, mailed on October 15, 2021, the instant Markush claim was restricted to substituted imidazo[1,2-c]quinazolines of the Formula I, where Z’ is shown to the left.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 15, 2021.
	Next, the inventor or joint inventor should further note that claim 6 is directed to allowable substituted imidazo[1,2-c]quinazolines.  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) Group VIII - claim 16, directed to a method of inhibiting adenosine signaling in tumor immunosuppression, comprising administering… an instantly recited substituted imidazo[1,2-c]-quinazoline; and (ii) Group IX - claim 17, directed to a method for treating a central nervous system (CNS) disorder, comprising administering… an instantly recited substituted imidazo[1,2-c]-quinazoline, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that (iii) Group I - claims 1 and 7, directed to substituted imidazo[1,2-c]quinazolines of the Formula Ia, and/or a pharmaceutical composition thereof; (iv) Group IV - claim 10, directed to a method of inhibiting adenosine signaling in tumor immunosuppression, comprising administering… a pharmaceutical composition comprising a substituted imidazo[1,2-c]quinazoline of the Formula Ia; (v) Group V - claim 12, directed to a method of treating tumors susceptible to anti-PD-1 therapy, comprising co-administering an anti-PD-1 therapy and… a substituted imidazo[1,2-c]quinazoline of the Formula Ia; (vi) Group VI - claim 13, directed to a method of inhibiting adenosine signaling in tumor immunosuppression, comprising administering… a substituted imidazo[1,2-c]quinazoline of the Formula Ia; and (vii) Group VII - claim 14, directed to a method of treating a central nervous system (CNS) disorder, comprising administering… a substituted imidazo[1,2-c]quinazoline of the Formula Ia, respectively, do not require all the limitations of the allowable substituted imidazo-[1,2-c]quinazolines of the Formula I, and have NOT been rejoined.
	Moreover, the inventor or joint inventor should further note that since a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group II, Group III, Group VIII and Group IX, respectively, as set forth in the Office action, mailed on July 30, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Furthermore, the inventor or joint inventor should also note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.

	Here, the inventor or joint inventor should further note that where a reply to a final action has otherwise placed the invention in condition for allowance, the failure to cancel claims drawn to the nonelected inventions ineligible for rejoinder or to take appropriate action will be construed as authorization to cancel these claims by Examiner’s Amendment and pass the invention to issue.  See MPEP § 821.02.
	Accordingly, the inventor or joint inventor should further note that claims 1, 7, 10 and 12-14, drawn to nonelected inventions, without traverse, in the reply filed on June 3, 2022, are hereby cancelled in the section below entitled Examiner’s Amendment.
	Now, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on October 15, 2021, or the Final Rejection, mailed on March 3, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed June 3, 2022.
	Thus, a third Office action and prosecution on the merits of claims 2, 6 and 15-17 is contained within.

Reasons for Allowance

	Claims 2, 6 and 15-17 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: 1) substituted imidazo[1,2-c]quinazolines of the Formula I, as recited in claim 2; and 2) substituted imidazo[1,2-c]quinazolines, as recited in claim 6, respectively.
	Consequently, the limitation on the core of the substituted imidazo[1,2-c]quinazolines of the Formula I that is not taught or fairly suggested in the prior art is Z’ on the periphery of the imidazo[1,2-c]quinazoline core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
IMIDAZO[1,2-C]QUINAZOLIN-5-AMINE COMPOUNDS WITH A2A ANTAGONIST PROPERTIES

	has been deleted and replaced with the following:
---“SUBSTITUTED IMIDAZO[1,2-c]QUINAZOLINES AS A2A ANTAGONISTS”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:

---“	A compound of Formula I:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula I

or a pharmaceutically acceptable salt thereof,

wherein:

	Z’ is CH2-phenyl, wherein the phenyl is optionally substituted with one or two R2a substituents;

	each R2a is independently halogen, C1-5 alkyl, CH2-piperazin-1-yl, CH2-phenyl, C(O)R2i, N(R2c)2, OH, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, 1-(acetyl)piperazin-4-yl, morpholin-4-yl, phenyl, pyridinyl, pyrazin-2-yl, pyrimidinyl, benzo[c][1,2,5]oxadiazol-4-yl, or benzo[c][1,2,5]oxadiazol-5-yl;

	wherein each C1-5 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of F, OH, and morpholin-4-yl;

	wherein each pyrrolidin-1-yl and piperidin-1-yl is optionally and independently substituted with one R2d substituent;

	wherein each piperazin-1-yl is optionally and independently substituted with one R2e substituent;

	wherein each phenyl is optionally and independently substituted with one R2b substituent; and

	wherein each pyridinyl is optionally and independently substituted with one R2g substituent;

	each R2b is independently OCH3 or 4-[CH(CH3)morpholin-4-yl];
	each R2c is independently H or CH3;
	each R2d is independently morpholin-4-yl;
	each R2e is independently CH2C(O)CH3, phenyl, pyrimidin-2-yl, or benzo[d]oxazol-2-yl, wherein each phenyl is optionally and independently substituted with one R2f substituent;
	each R2f is independently OCH2CH2OCH3;
	each R2g is independently F, CF3, or morpholin-4-yl; and
	each R2i is independently NH-CH2CH2-morpholin-4-yl, NH-CH2CH(morpholin-4-yl)(pyridin-3-yl), NH-(1,1-cyclopropylene)-phenyl, NH-phenyl, NH-pyridinyl, NH-(1-methylbenzo[d]imidazol-2-yl), or 5-(CH2-morpholin-4-yl)-1,3,4-oxadiazol-2-yl.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	A compound selected from the group consisting of:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 ,


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,

and 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound of Claim 6, or a pharmaceutically acceptable salt thereof.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting adenosine signaling in tumor immunosuppression in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of a compound of Claim 6, or a pharmaceutically acceptable salt thereof.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a central nervous system disorder in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of a compound of Claim 6, or a pharmaceutically acceptable salt thereof.”--- .

	Claims 1, 7, 10 and 12-14 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sanjeev K. Mahanta (Reg. No. 64,174) on June 17, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624